DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/11/2020 was considered by the examiner.
Drawings
The drawings were received on 8/8/2020.  These drawings are acceptable.
Allowable Subject Matter
Regarding Claim 1, Wu et al. (US 2018/0180838) discloses a lens driving module (Fig. 1A), comprising:
a base (Fig. 1A, base 30, Paragraph 0052), having an opening; 
5a shield can (Fig. 1A, cover 10, Paragraph 0052), coupled to the base, wherein the shield can has a central aperture corresponding to the opening of the base;
a driving mechanism (Fig. 1A, magnets M and coil C, Paragraph 0052), disposed in the shield can, wherein the driving mechanism is configured to drive a lens unit to move in a direction parallel to an optical axis;
10a space maintaining element (Fig. 4B, embedding portion 31, Paragraph 0061) in physical contact with the shield can, wherein the space maintaining element is configured to space the driving mechanism apart from the central aperture of the shield can by a predetermined distance in the direction parallel to the optical axis, and the space maintaining element comprises:
Arai et al. (US 2019/0137780) discloses 
a plastic frame portion (holder frame 220 is made of synthetic resin, Paragraph 0039); and
Yu et al. (US 2020/0150381) discloses 
15a metal structure portion, comprising a plurality of pins, and the plurality of pins extend toward the base (Fig. 8B, metal frames 415 have pins 419 attached that are extending towards the base, Paragraph 0072); and
Inoue et al. (US 2008/0129830) discloses
a damping element (Fig. 3, damper 13, paragraph 0024), connected to the plurality of pins (Fig. 3, pin 6, Fig. 1, pins 6, paragraph 0024) and the lens unit;
However neither Wu et al. (US 2018/0180838),  Arai et al. (US 2019/0137780), Yu et al. (US 2020/0150381), nor Inoue et al. (US 2008/0129830) discloses
 wherein the metal structure portion is insert-molded with the plastic frame portion to form the space maintaining element, 
20wherein the plurality of pins are located closer to the optical axis than part of the metal structure portion without the plurality of pins.
Additionally, neither Ikegame et al. (US 5,208,703), Tseng et al. (US 2020/0209711), Tseng et al. (US 2019/0327397), Tseng et al. (US 2019/0364181), nor the prior art of record remedy the deficiencies of Wu et al. (US 2018/0180838),  Arai et al. (US 2019/0137780), Yu et al. (US 2020/0150381), and Inoue et al. (US 2008/0129830).
Regarding Claim 16, Wu et al. (US 2018/0180838) discloses a lens driving module (Fig. 1A), comprising:
a base (Fig. 1A, base 30, Paragraph 0052), having an opening; 
5a shield can (Fig. 1A, cover 10, Paragraph 0052), coupled to the base, wherein the shield can has a central aperture corresponding to the opening of the base;
a driving mechanism (Fig. 1A, magnets M and coil C, Paragraph 0052), disposed in the shield can, wherein the driving mechanism is configured to drive a lens unit to move in a direction parallel to an optical axis;
10a space maintaining element (Fig. 4B, embedding portion 31, Paragraph 0061) in physical contact with the shield can, wherein the space maintaining element is configured to space the driving mechanism apart from the central aperture of the shield can by a predetermined distance in the direction parallel to the optical axis, and the space maintaining element comprises:
a frame portion in direct contact with the shield can (Fig. 4A, 30/52 is in direct contact to cover 10);
Arai et al. (US 2019/0137780) discloses 
a plastic frame portion (holder frame 220 is made of synthetic resin, Paragraph 0039); and
Wu et al. (US 2018/0180838) further discloses
and a bump structure (Fig. 3C, 41), extending toward the base; 
wherein the driving mechanism comprises: 
at least one magnet (Fig. 1A, magnets M and coil C, Paragraph 0052); 
20at least one coil (Fig. 1A, magnets M and coil C, Paragraph 0052), corresponding to the at least one magnet, wherein the lens unit is movable in the direction parallel to the optical axis by a magnetic force generated by an interaction between the at least one magnet and the at least one coil, and one of the at least one magnet and the at least one coil is 24/27disposed on the lens unit; and 
a lower elastic element (Fig. 4A, lower spring S2, Paragraph 0050), coupled to the lens unit, wherein the lower elastic element is disposed on an image side of the lens unit and comprises an extension portion extending away from the optical axis in a direction 5perpendicular to the optical axis;
However neither Wu et al. (US 2018/0180838) nor Arai et al. (US 2019/0137780) disclose
wherein the bump structure of the space maintaining element corresponds to the extension portion of the lower elastic element, and the bump structure and the at least one magnet are alternatively disposed in a circumferential direction surrounding the optical axis.
Additionally, neither Yu et al. (US 2020/0150381), Inoue et al. (US 2008/0129830), Ikegame et al. (US 5,208,703), Tseng et al. (US 2020/0209711), Tseng et al. (US 2019/0327397), Tseng et al. (US 2019/0364181), nor the prior art of record remedy the deficiencies of Wu et al. (US 2018/0180838) and Arai et al. (US 2019/0137780).
Claims 1-19 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a lens driving module comprising “…wherein the metal structure portion is insert-molded with the plastic frame portion to form the space maintaining element, 20wherein the plurality of pins are located closer to the optical axis than part of the metal structure portion without the plurality of pins.”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 2-15 are allowable due to pendency on independent claim 1.
Specifically regarding the allowability of independent claim 16:  The prior art of record does not disclose or suggest a lens driving module comprising “… wherein the bump structure of the space maintaining element corresponds to the extension portion of the lower elastic element, and the bump structure and the at least one magnet are alternatively disposed in a circumferential direction surrounding the optical axis.”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 17-19 are allowable due to pendency on independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872